United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marrero, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0838
Issued: July 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 5, 20161 appellant filed a timely appeal from a September 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish bilateral knee
conditions causally related to factors of her federal employment.
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from September 10, 2015, the date of OWCP’s last decision was
March 8, 2016. Since using March 15, 2016, the date the appeal was received by the Clerk of the Appellate Boards,
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is March 5, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

On appeal appellant contends that the evidence of record is sufficient to support her
claim.
FACTUAL HISTORY
On January 8, 2015 appellant, then a 45-year-old distribution clerk, filed an occupational
disease claim (Form-CA-2) alleging bilateral knee degenerative arthritis and would need bilateral
knee replacement surgery. She alleged that this condition was caused by her federal
employment, noting that her job consisted of distribution and sorting of mail and parcels,
pushing/pulling equipment, lifting, bending, and a great deal of walking. Appellant also noted
that she previously carried mail for eight years.
By letter dated January 14, 2015, OWCP informed appellant that further evidence was
necessary to support her claim, and afforded her 30 days to submit this information.
In a May 20, 2014 medical report, Dr. John L. Ochsner, Jr., a Board-certified orthopedic
surgeon, noted that appellant presented with bilateral knee pain of severe intensity with a
duration of six months. He diagnosed bone-on-bone degenerative arthritis in the medial
compartment of both knees. Dr. Ochsner performed knee arthrocentesis with injection on both
of appellant’s knees. He noted that appellant could need knee replacements at some point. In a
June 9, 2014 note, Dr. Ochsner noted that appellant had severe osteoarthritis of the knees and
that he had advised her not to do heavy lifting, pushing, or pulling. He also noted that appellant
would have to limit the amount of time she stands and walks and that, if she continued to stress
her knees, the arthritis would progress faster. Dr. Ochsner further noted that appellant would
require further medical treatment and most likely would need knee surgery.
At Dr. Ochsner’s request, appellant had x-rays of both knees on May 20, 2014, which
were interpreted by Dr. Matthew LaFleur, a Board-certified radiologist, as evincing no
radiographic evidence of acute osseous, articular, or soft tissue abnormality, and mild-tomoderate joint space loss in the medial tibiofemoral compartment. Dr. LaFleur also noted that
small patellofemoral marginal osteophytes were present.
By decision dated April 15, 2015, OWCP denied appellant’s claim as appellant had failed
to establish that her bilateral knee condition was causally related to the accepted employment
factors.
OWCP received additional medical evidence. In a September 2, 2014 progress note,
Dr. Ochsner noted that he had aspirated appellant’s knee three and one-half months ago and she
did well for at least two months. He again conducted bilateral knee arthroscentesis with injection
on that date and repeated this procedure on December 16, 2014. In his December 16, 2014
progress note, Dr. Ochsner noted that appellant’s knee pain was worse on the left, that it
increased with activity, and that it interfered with activities of daily living. He noted that
appellant decided to proceed with bilateral knee replacement. On March 23, 2015 Dr. Ochsner
performed bilateral total knee arthroplasties for treatment of appellant’s bilateral knee
osteoarthritis.

2

X-rays taken on March 23, 2015 were interpreted by Dr. Nancy Diethelm, a Boardcertified radiologist, as showing bilateral total knee arthroplasties with posterior resurfacing of
the patella and prosthetic components in satisfactory position and alignment.
In an April 14, 2015 report, Dr. Ochsner noted that appellant’s symptoms of bilateral
knee pain started several years ago and that appellant noted significant problems on
August 18, 2013. He indicated that appellant lifted and transported mail which caused
significant pain and discomfort. Dr. Ochsner noted that radiographs showed severe degenerative
arthritis of both knees. He noted that appellant was initially treated with arthritis medication and
rest, but unfortunately the arthritis progressed and appellant required bilateral knee replacements.
Dr. Ochsner noted that lifting, standing and moving mail caused significant aggravation of
appellant’s arthritis, and that the arthritis progressed to the point where appellant required
surgery. He opined that the physical activities of working for the employing establishment
aggravated her knee conditions to progress to the point where she required surgery and that
appellant’s x-rays showed severe deformity and destruction of the joint surface which required
knee surgery. Dr. Ochsner summarized by stating that appellant “worked standing and moving
mail which caused severe osteoarthritis of her knees.”
On April 24, 2015 appellant requested review of the written record before an OWCP
hearing representative.
By decision dated September 10, 2015, the hearing representative affirmed the April 15,
2015 decision. He found that appellant had not established that her diagnosed bilateral knee
condition was causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA5 and that he or
she filed his or her claim within the applicable time limitation.6 The employee must also
establish that she sustained an injury in the performance of duty as alleged and that her disability
for work, if any, was causally related to the employment injury.7 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.8

3

Supra note 2.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

See M.H., 59 ECAB 461 (2008); see also 5 U.S.C. § 8101(1).

6

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

3

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
Causal relationship is a medical issue,10 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,11 must
be one of reasonable medical certainty,12 and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the established incident or
factor of employment.13
ANALYSIS
OWCP accepted factors of federal employment as distribution and sorting of mail and
parcels, pushing and pulling equipment, lifting, bending, and significant walking. The medical
evidence of record also establishes that appellant suffered from severe degenerative arthritis in
both her knees. However, OWCP denied appellant’s claim as she failed to submit rationalized
medical evidence describing how the accepted factors of employment caused or aggravated her
diagnosed condition.
Appellant submitted multiple reports from her treating orthopedic surgeon, Dr. Ochsner,
who performed appellant’s bilateral knee replacement on March 23, 2015. Dr. Ochsner’s initial
reports failed to address causal relationship. In an April 14, 2015 report, he did address the issue
of causal relationship, but the opinion is not sufficiently detailed and rationalized to constitute
persuasive medical evidence. Dr. Ochsner noted that appellant’s employment duties of lifting,
standing, and moving mail caused a significant aggravation of her arthritis, and that this caused
the arthritis to progress to the point where she required surgery. He noted that appellant’s
radiographs showed severe deformity and destruction of the joint surface which required knee
surgery. However, Dr. Ochsner’s opinion is conclusory. He failed to provide a detailed
explanation with regard to how appellant’s specific factors of federal employment caused or
aggravated her degenerative arthritis. Dr. Ochsner did not explain how specific activities of
appellant’s position caused or aggravated her degenerative arthritis. A mere conclusion without
the necessary rationale explaining how and why the physician believes that a claimant’s accepted
exposure resulted in the diagnosed condition is not sufficient to meet appellant’s burden of

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

Mary J. Briggs, 37 ECAB 578 (1986).

11

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

See Morris Scanlon, 11 ECAB 384, 285 (1960).

13

See William E. Enright, 31 ECAB 426, 430 (1980).

4

proof.14 Dr. Ochsner did not adequately explain why his findings and experience brought him to
the conclusion that there was causal relationship.15 Although he suggested that appellant’s work
aggravated her arthritic condition, he also did not explain why appellant’s diagnosed condition
was not caused by nonwork factors.16 Neither the fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or
aggravated by the employment factors or incident is sufficient to establish causal relationship.17
None of the other medical reports of record are sufficient to establish causal relationship.
Dr. LaFleur and Dr. Diethelm interpreted diagnostic studies, but at no point did these doctors
address causation. As these reports do not address causation, they are of limited probative
value.18
The Board finds that appellant did not meet her burden of proof to establish that her
bilateral degenerative arthritis was causally related to the accepted factors of her federal
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained bilateral knee
conditions causally related to the accepted employment factors.

14

G.M., Docket No. 14-2057 (issued May 12, 2015).

15

See R.E., Docket No. 14-868 (issued September 24, 2014).

16

J.S., Docket No. 14-818 (issued August 7, 2014).

17

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

18

See J.G., Docket No. 15-1468 (issued October 7, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2015 is affirmed.
Issued: July 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

